—In an action to recover a real estate broker’s commission, the plaintiff appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered April 27, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
To recover a real estate broker’s commission on an unclosed transaction, the plaintiff must establish that he or she procured a prospect who was ready, willing, and able to purchase on the seller’s terms (see, Sopher v Martin, 243 AD2d 459; Mecox Realty Corp. v Rose, 202 AD2d 404).
Here, once the defendant established a prima facie case, the plaintiff was required to lay bare his proof and present evidence in admissible form sufficient to raise a triable issue of fact that a ready, willing, and able buyer existed (see, Russo v *469Pergament Home Ctr., 266 AD2d 369). The plaintiff failed to meet this burden. Joy, J. P., Thompson, Krausman and Gold-stein, JJ., concur.